PER CURIAM:
These claims were submitted for decision based upon the allegations in the Notices of Claim and respondent’s Answers.
Claimant seeks payment of $9,689.34 and $5,702.09 respectively, representing unpaid medical expenses incurred by inmates of the West Virginia Penitentiary at Moundsville, West Virginia. Respondent has admitted the validity of the claims, but states that there were no funds remaining in its appropriation for the fiscal year in question from which the claims could have been paid.
While the Court in equity and good conscience feels that these are claims which should be paid, the Court is also of the opinion that awards cannot be made, based upon the decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.